DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the timely response to the 10-08-2021 non-final rejection filed 1-10-2022.

Response to Amendment

3.	Acknowledgement is made of the cancellation of claims 6 & 17-18.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 2-3-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

5.	Claims 1-5, 7-16 & 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 & 19, the cited pertinent art does not anticipate nor render obvious a three-dimensionally printed feature of a textile or polymer film comprising a first portion and a second portion, wherein there is at least a 10% difference in microindentation hardness between the first 15portion and the second portion. Regarding claim 20 the cited pertinent art does not anticipate nor render obvious a three-dimensionally printed feature at least partially embedded inside of 30a closed cell 

foam; and 8479345.1- 64 - wherein at least a portion of an open-celled lattice has an Asker C hardness less than Asker C 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190200703 A1 FOOTWEAR FABRICATION BY COMPOSITE FILAMENT 3D PRINTING


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856